Sears-Collins, Justice,
dissenting.
I disagree with the majority that OCGA § 45-17-8 (c) required the disqualification of all the sheets notarized by Ms. Poppell. Section 45-17-8 (c) provides that
[a] notary shall be disqualified from performing a notarial act in the following situations which impugn and compromise the notary’s impartiality:
(1) When the notary is a signer of the document which is to be notarized; or
(2) When the notary is a party to the document or transaction for which the notarial act is required.
The majority concludes § 45-17-8 (c) disqualified Ms. Poppell from signing the affidavits of the circulators of the nominating petition. The plain language of § 45-17-8 (c) would prohibit Ms. Poppell from notarizing her affidavit for the sheet she circulated, as she would be the “signer of the document which is to be notarized,” § 45-17-8 (c) (1), and as she would be “a party to the document,” § 45-17-8 (c) (2).2 However, the plain language would not preclude Ms. Poppell from notarizing the affidavits of the other circulators of the petition. Under § 45-17-8 (c) (1), the “document which is to be notarized” would be the affidavit of another circulator. As Ms. Poppell would not be a signer thereof, § 45-17-8 (c) (1) would not disqualify her from acting as a notary. Moreover, Ms. Poppell would not be disqualified *475under § 45-17-8 (c) (2). “[T]he notarial act . . . required,” § 45-17-8 (c) (2), was the notarizing of documents, that is, the other circulator’s affidavits. Ms. Poppell simply was not a “party” to those documents and therefore was not disqualified under § 45-17-8 (c) (2).
Decided September 22, 1994.
Neil L. Heimanson, G. Robert Howard, for appellant.
Michael J. Bowers, Attorney General, Dennis R. Dunn, Senior Assistant Attorney General, for appellees.
Further, as the notary statute is being applied in the context of an election case, I believe that it should only be applied to disenfranchise the voters of the state and to preclude Adam Poppell from running for office if that result is mandated by the language of the statute. See Duncan v. Poythress, 657 F2d 691, 700 (5th Cir. 1981) (“[t]he right to vote freely for the candidate of one’s choice is of the essence of a democratic society, and any restrictions on that right strike at the heart of representative government”); Jarnagin v. Harris, 138 Ga. App. 318 (226 SE2d 108) (1976) (election code must be construed most strongly in favor of those seeking office). As I have demonstrated above, the notary statute does not clearly mandate the conclusion that Adam Poppell may not run for office.
Finally, the case on which the majority relies to conclude that § 45-17-8 (c) disqualified Ms. Poppell, Howell v. Tidwell, 258 Ga. 246, 247-248 (368 SE2d 311) (1988), did not examine the language of § 45-17-8 (c), and instead appears to have relied on foreign authority. Therefore, to the extent that Howell is inconsistent with this dissent, I believe it should be overruled.
For the foregoing reasons, I dissent to the majority opinion. I am authorized to state that Chief Justice Hunt joins in this dissent.

 As the majority opinion notes, Ms. Poppell did not notarize her affidavit for the sheet she circulated.